     Case 8:21-cv-00028-JLS-ADS Document 23 Filed 09/07/21 Page 1 of 1 Page ID #:143




 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8     CAMILLE RODRIGUEZ, an               ) CASE NO. 8:21-CV-00028-JLS
 9     Individual;                         )
                                           )
10
                    Plaintiff,             )
11                                         ) ORDER DISMISSING ACTION
             v.                            ) WITH PREJUDICE
12
                                           )
13     ZL – WEST ENGINEERING               )
       PLACSTICS, INC., a California       )
14
       corporation; and DOES 1 through 25, )
15     Inclusive,                          )
16                                         )
                    Defendants.            )
17                                      ORDER
18
            The Court having considered the Joint Stipulation of Dismissal (Doc. 22)
19
      filed by Plaintiff Camille Rodriguez and Defendant ZL – West Engineernig
20
      Placstics, Inc., orders as follows:
21
22          1.     The action is dismissed with prejudice.
23          2.     Each party shall bear their own costs and attorneys’ fees.
24    IT IS SO ORDERED:
25    DATED: September 07, 2021
26                                      _________________________________________
27                                      HON. JOSEPHINE L. STATON
                                        UNITED STATES DISTRICT JUDGE
28
